DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
I) The drawings are objected to because:
there should be a line or arrow from Ref. 100, to the airplane, Fig 1. 
the cargo hold is not labeled in any of the figures.
Ref. SD#1-SD#3 the labels are blurry, Fig. 2.
the entrance to the cargo hold should be labeled. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

II) The drawings are objected to under 37 CFR 1.83(a) because they fail to show:
hazard protection system, Ref. 200, Para. 0033
as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claims 1 and 9, the sensor located in a zone of a cargo hold is unclear since the cargo hold is not clearly shown in the figures.  Also the tagging and tracking system is not clear since this is not given a specific referenced in the Specification.  Which element in the specification or drawings is the tagging and tracking system?
Claim 9 recites the limitation "the multi-parameter sensor" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-18 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans, Allan (EP 2,546,673 A2) in view of Reed et al (US PG. Pub. 2010/0100225).  Relative to claims 1-8, Evans discloses: a hazard protection system (Para. 0033-0036), comprising:
a tagging and tracking system comprising a tag (12, 73, 74)(Fig. 2) coupled to a container (11)(Fig. 1-2) storing cargo (Para. 0010; 0013); a multi-parameter sensor (included in Ref. 207)(Fig. 4) that is located in a cargo area (Para. 0034-0035), the multi-parameter sensor (see Ref. 207) is configured to monitor a plurality of conditions of the cargo area (Para. 0034); a controller (141, 143)(Fig. 4) configured to wirelessly communicate with the tag (12) to determine a cargo type of the cargo (Para. 0028; 0036-0037) and initialize a configuration of the multi-parameter sensor (included in Ref. 207) based on the cargo type (Para. 0036-0037); and a display (included in central system, 81)(Fig. 1) for displaying cargo type and hazard definition (Para. 0053-0054, see also alarms for environmental events, tampering, and other errors, Para. 0050-0052); 
the controller (141, 143)(Para. 0023) is configured to modify the initial configuration of the multi-parameter sensor (included in Ref. 207) based at least in part on the cargo type (Para. 0036-0037);   

a plurality of multi-parameter sensors (sensor section, 207, contemplates a plurality of multi-parameter sensors)(Para. 0034-0035), each of the plurality of multi-parameter sensors (see various sensors included in Ref. 207) are independently configurable from other multi-parameter sensors (included in Ref. 207) in the cargo area (Para. 0034-0037) 
the plurality of multi-parameter sensors (included in Ref. 207) monitor parameters associated with a heat sensitivity, a smoke sensitivity, or a gas sensitivity (Para. 0034); 
the tag (12, 73-74) is a radio-frequency identification (RFID) tag (Para. 0013), wherein the RFID tag is placed on the container (11)(Fig. 1-2); and
the display (included with Ref. 81) is configured to display a tag ID, the cargo type, and hazard definition corresponding to the cargo type (Para. 0052-0054).

Relative to claims 9-18, the disclosure of Evans includes: a method for operating a hazard protection system, the method comprising:
reading, via a controller (141, 143)(Para. 0023), a tag (12, 73-74)(Fig. 2) coupled to a container (11)(Fig. 1-2) storing cargo (Para. 0010; 0013); determining a cargo type of the cargo (Para. 0013-0014); initializing a configuration of parameters for a multi-parameter sensor (included in Ref. 207) based on the cargo type (Para. 0036-0037); monitoring a cargo area (see area outside of Ref. 11, which is holding the container, 11) 
the parameters include at least heat, smoke, and gas (Para. 0034-0035); 
modifying the initial configuration of the multi-parameter sensor (included in Ref. 207) based at least in part on the cargo type (Para. 0036-0037); 
modifying the initial configuration of the multi-parameter sensor (included in Ref. 207) comprises increasing or decreasing a sensitivity of the multi-parameter sensor (included in Ref. 207) based at least in part on the cargo type (Para. 0036-0037);
configuring a plurality of multi-parameter sensors (sensor section, 207, contemplates a plurality of multi-parameter sensors)(Fig. 4)(Para. 0034-0035), and each of the plurality of multi-parameter sensors (included with Ref. 207) is independently configurable from other multi-parameter sensors in the cargo area (Para. 0036-0037); 
the plurality of multi-parameter sensors (sensor section, 207, contemplates a plurality of multi-parameter sensors) monitor parameters associated with a heat sensitivity, a smoke sensitivity, or a gas sensitivity (Para. 0034-0035); 
the tag (12, 73-74) is a radio-frequency identification (RFID) tag (12, 73-74), wherein the RFID tag (12, 73-74) is placed on the container (11)(Fig. 1-2); and
displaying a tag ID, the cargo type, and hazard definition corresponding to the cargo type (Para. 0053-0054).
Evans does not expressly disclose: the container is a pallet storing cargo, the tag is coupled to the pallet; the cargo area where the multi-parameter sensors are located is a zone of a cargo hold; 

the controller is located in a position proximate to an entrance of the cargo hold to automatically read the tag as it enters the cargo hold; 
the RFID tag is placed on the pallet; 
the display is an electronic flight bag for displaying a cargo manifest, including a tag ID, the cargo type, and hazard definition corresponding to the cargo type; 
reading the tag occurs at a position proximate to an entrance of the cargo hold to automatically read the tag as it enters the cargo hold; 
a sequence in which a plurality of tags corresponding to respective pallets is read defines a position of the pallets in the cargo hold.
Reed teaches: the container is a pallet (see pallets referred to as ULD’s) storing cargo (Para. 0003), the tag (“RFID tag”) is coupled to the pallet (“ULD”)(Para. 0076); 
the cargo area where the multi-parameter sensors (see various sensors) are located is a zone of a cargo hold (12a,12b,14)(Fig. 1-2)(Para. 0077); 
the display is an electronic flight bag (“electronic flight bag”) configured to display cargo type and hazard definition (Para. 0067; 0078); 
the controller (200)(Fig. 18) is located in a position proximate to an entrance of the cargo hold (12a,12b,14)(Fig. 1-2) to automatically read the tag (“RFID tag”) as it enters the cargo hold (Para. 0076); 
the RFID tag (“RFID tag”) is placed on the pallet (“ULD”)(Para. 0076); 

reading the tag (“RFID tag”) occurs at a position proximate to an entrance of the cargo hold (12a,12b,14) to automatically read the tag as it enters the cargo hold (12a,12b,14)(Para. 0076); 
a sequence in which a plurality of tags (“RFID tag”) corresponding to respective pallets is read defines a position of the pallets (“ULD’s”) in the cargo hold (12a,12b,14)(Para. 0020; 0076-0077).
Reed teaches the container is a pallet storing cargo, RFID attached to a pallet, cargo area is a cargo hold, and electronic flight bag for displaying conditions as described above, for the purpose of providing an integrated system for surveying, monitoring, and managing aircraft cargo loading and unloading activities, that can more effectively assist carriers in determining cases of tampering or damage, and establish a record of events (Para. 0002-0004; 0018).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Evans with the container is a pallet, cargo area is a cargo hold, and electronic flight bag for displaying conditions as taught in Reed, for the purpose of providing an integrated system for surveying, monitoring, and managing aircraft cargo loading and unloading activities, that can more effectively assist carriers in determining cases of tampering or damage, and establish a record of events.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655